Citation Nr: 0501301	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  95-11 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
osteoarthritis of the lumbar spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right shoulder.

3.  Entitlement to a compensable evaluation for de Quervain's 
disease of the right wrist (rated as carpal tunnel syndrome).

4.  Entitlement to a compensable evaluation for de Quervain's 
disease of the left wrist (rated as carpal tunnel syndrome).

5.  Entitlement to a compensable evaluation for hemorrhoids.

6.  Entitlement to a compensable evaluation for 
osteoarthritis of the fingers, right hand.

7.  Entitlement to a compensable evaluation for 
osteoarthritis of the fingers, left hand.

8.  Entitlement to an evaluation in excess of 10 percent for 
residual scarring, status post ganglion cyst, left foot.

9.  Entitlement to a compensable rating for residual 
scarring, status post otoplasty for pinna tucks, right ear.

10.  Entitlement to increased evaluation for residual 
scarring, status post otoplasty for pinna tucks, left ear, 
with painful neuroma, rated 0 percent disabling from October 
1, 1993, and 10 percent from October 7, 2003.

11.  Entitlement to a compensable evaluation for residuals, 
status post stress fracture, left tibia.

12.  Entitlement to an evaluation in excess of 10 percent for 
a calcaneal spur, left.

13.  Entitlement to a compensable evaluation for sigmoid 
colon diverticula.

14.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

15.  Entitlement to service connection for hearing loss, 
right ear.

16.  Entitlement to service connection for gastroenteritis, 
acute, claimed as a stomach disorder.

17.  Entitlement to service connection for hyperopia, simple, 
claimed as defective vision.

18.  Entitlement to service connection for conjunctivitis 
(claimed as central area irritation residuals).

19.  Entitlement to service connection for an adjustment 
disorder, acute, claimed as a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran was honorably discharged from the United States 
Army in September 1993 with over twenty years of active duty 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in San Juan, Puerto Rico, 
presently has jurisdiction over this case.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Neither the old nor the new version of the disc and spine 
regulations are more favorable to this veteran's claim and 
both will be considered as applicable.

3.  Under the pre-amended back regulations, the veteran's 
service-connected chronic low back disorder was manifested by 
subjective complaints of back pain, radiating to the left 
lower extremity with numbness in the buttocks.

4.  Objective findings of the veteran's back disability 
included limited range of motion, weakness in both lower 
extremities, normal muscle testing, some muscle spasm, and 
normal reflexes.  Ankylosis of the lumbar spine was not 
shown.

5.  Under the amended back regulations, the veteran's low 
back disability has been manifested by subjective complaints 
of limitation of motion and pain. 

6.  Objective findings include limitation of motion and 
normal motor and neurological examinations.  There was no 
loss of coordination, weakness, or fatigability.  There have 
been no incapacitating episodes of intervertebral disc 
disease requiring bedrest.  

7.  The veteran's right shoulder (major) disability is 
manifested by subjective complaints of pain and limitation of 
motion; objective findings include impingement syndrome and 
limitation of motion but no ankylosis or humeral impairment.

8.  The veteran's bilateral de Quervain's disability is 
manifested by normal range of motion; however, he reports on-
going pain in the wrist and hands.

9.  The veteran is shown to have a single external 
hemorrhoid, which is not large, thrombotic, or showing of 
excessive redundant tissue.

10.  The veteran's service-connected finger disability is 
manifested by subjective complaints of pain and stiffness; 
objective evidence includes X-ray evidence of arthritis to 
both hands.

11.  The veteran's left foot scar is manifested by subjective 
complaints of pain; objective findings include no evidence of 
repeated ulceration or a poorly nourished scar.  The residual 
foot scar measures approximately 4.5 sq. cm. in size.  
Limitation of the left foot has been separately rated.

12.  The veteran's pinna repair scars behind both the right 
ear and the left ear have been tender and painful during the 
entire time on appeal.

13.  The veteran's left fibula disability is manifested by no 
subjective complaints of pain or discomfort; objective 
findings include no evidence of arthritis, malunion or 
nonunion of the tibia and fibula, ankle ankylosis, or 
limitation of range of motion of the left fibula.  

14.  The veteran's calcaneal spur disability is manifested by 
subjective complaints painful heels; objective findings 
include X-ray evidence of a calcaneal spur.  There is no 
objective clinical evidence of limitation of the part 
affected, or a moderately severe foot injury.

15.  The veteran's sigmoid colon diverticula is manifested by 
subjective complaints of diarrhea, cramps, abdominal 
distension, foul-smelling flatus, and a gaseous painful 
abdomen; objective findings include diagnostic evidence of 
diverticula in the sigmoid colon.  There is no evidence of 
nearly constant abdominal distress.

16.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of PTSD.

17.  There is no competent evidence that the veteran has a 
current hearing loss disability, right ear, for VA 
compensation purposes.  

18.  There is no in-service evidence of a chronic disorder 
associated with gastroenteritis.

19.  A diagnosis of gastroenteritis is not current shown.



20.  The veteran's defective vision, claimed as hyperopia, is 
a refractive error of the eye.  

21.  Chronic residuals associated with in-service episodes of 
conjunctivitis are not currently shown.

22.  The weight of the medical evidence reflects that the 
veteran's currently-diagnosed adjustment disorder is not the 
result of military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for osteoarthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 
5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 
2002), DCs 5237, 5242, 5243 (as codified at 68 Fed. Reg. 
51,454 (Aug. 27, 2003)).

2.  The criteria for an evaluation rating in excess of 20 
percent for degenerative joint disease of the right (major) 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Plate I, DCs 
5003, 5010, 5200, 5201, 5202, 5203 (2003).

3.  The criteria for a 10 percent rating, but no more, for de 
Quervain's disease of the right wrist has been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 
4.71, 4.71a, 4.124a, Plate I, DCs 5024, 8715 (2003).

4.  The criteria for a 10 percent rating, but no more, for de 
Quervain's disease of the left wrist has been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 
4.71, 4.71a, 4.124a, Plate I, DCs 5024, 8715 (2003).

5.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, DC 7336 
(2003).

6.  The criteria for a rating of 10 percent, but no more, for 
osteoarthritis of the fingers, right hand, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.71a, Plate I, DCs 5003, 5010, 5220 (2003).

7.  The criteria for a rating of 10 percent, but no more, for 
osteoarthritis of the fingers, left hand, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.40, 4.71a, Plate 
I, DCs 5003, 5010, 5220 (2003).

8.  The criteria for a rating in excess of 10 percent for 
scars, status post ganglion cyst, left foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DCs 7800, 
7801, 7802, 7803, 7804, 7805, 7806, 7813, 7814 (2002) (2003).

9.  The criteria for an evaluation of 10 percent, but no 
more, for residual scarring, status post otoplasty for pinna 
tucks, right ear, have been met for the entire time on 
appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DCs 7800, 
7801, 7802, 7803, 7804, 7805, 7806, 7813, 7814 (2002) (2003).

10.  The criteria for an evaluation of 10 percent, but no 
more, for residual scarring, status post otoplasty for pinna 
tucks, left ear, have been met for the entire time on appeal.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DCs 7800, 7801, 7802, 
7803, 7804, 7805, 7806, 7813, 7814 (2002) (2003).

11.  The criteria for a compensable evaluation for residuals, 
status post stress fracture, left tibia, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 
4.59, 4.71, 4.71a, Plate I, DCs 5003-5010, 5262, 5270, 5271, 
5272, 5273, 5274 (2003). 

12.  The criteria for an evaluation in excess of 10 percent 
for a calcaneal spur, left, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5167, 5283, 5284 (2003).

13.  The criteria for a compensable evaluation for sigmoid 
colon diverticula have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.14, 4.20, 4.113, 4.114, DCs 5167, 5283, 5284 (2003).

14.  PTSD was not incurred in or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

15.  A right ear hearing loss disability is not shown to have 
been incurred in or aggravated by the veteran's military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2003).

16.  Gastroenteritis was not incurred in or aggravated during 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

17.  Hyperopia, simple, claimed as defective vision, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2003); VAOGCPREC 67-90 (1990).

18.  The chronic residuals of conjunctivitis (claimed as 
central area irritation residuals) were not incurred in or 
aggravated during the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2003).

19.  An adjustment disorder, claimed as a sleep disorder, was 
not incurred in or aggravated during the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to an Evaluation in Excess of 40 Percent for 
Osteoarthritis of the Lumbar Spine

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("new spinal regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective amendments as the "old disc 
regulations" and the "old spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran contends that his back is worse than currently 
evaluated.  The RO initially rated his low back disability 
under the pre-amended DC 5292 (limitation of motion).  The 
Board will also consider DCs 5003, 5010, 5289, 5293, and 
5295, for arthritis, lumbar ankylosis, intervertebral disc 
syndrome, and lumbosacral strain under the pre-amended 
regulations, in addition to DCs 5237, 5238, 5242, and 5243 
for lumbosacral strain, spinal stenosis, degenerative 
arthritis of the spine, and intervertebral disc syndrome 
under the amended regulations.

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under DC 5292.  A 20 
percent evaluation required moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, required severe limitation of motion. 

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under former DC 5295, a noncompensable evaluation was 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation would 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion. 

New Intervertebral Disc Regulations.  As noted above, DC 5293 
was amended effective in September 2002 to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: 

General Rating Formula for Diseases and Injuries of the 
Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Legal Analysis.  Turning first to the evidence under both the 
old disc and spine regulations, the Board notes that to 
warrant a higher than 40 percent rating, the evidence must 
show:

(i)	Unfavorable ankylosis of the lumbar spine (DC 
5289); or
(ii)	Persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, with little intermittent relief (DC 
5293).

After a review of the evidence, the Board finds that there is 
no basis for a higher rating.  First, the evidence does not 
support a finding of ankylosis of the lumbar spine.  
Ankylosis is defined as a stiffening or fixation of the 
joint.  While limitation of motion is shown, there is no 
indication that the veteran's spine was frozen in a fixed 
position.  Specifically, the March 1999 VA examination report 
reflected range of motion as lumbar flexion to 40 degrees, 
extension to 15 degrees, lateral bending to 15 degrees, and 
rotation to 30 degrees, bilaterally.  Similarly, an April 
1994 VA examination report noted range of motion as forward 
flexion to 95 degrees, backward extension to 35 degrees, 
lateral flexion to 40 degrees, and rotation to 35 degrees.  
Because the evidence does not show ankylosis of the lumbar 
spine, there is no basis under DC 5289 for an increased 
rating.

Similarly, there is no basis for a higher rating under DCs 
5292 or 5295.  A 40 percent rating anticipates severe 
limitation of motion (DC 5292) and severe lumbosacral strain 
(DC 5295).  Significantly, a 40 percent rating is the highest 
available under these codes regardless of the level of 
disability.  Therefore, the Board has no basis to assign a 
higher rating under the pre-amended regulations.

Finally, the medical evidence does not support a higher 
rating under pre-amended DC 5293 for intervertebral disc 
syndrome.  Specifically, in an April 1994 VA General Medical 
examination report, the veteran reported constant low back 
pain.  A physical examination revealed no swelling, 
dislocation, or spasm on palpation.  There was no objective 
complaints of pain but subjective complaints of pain over the 
L2-L3 area.  Range of motion was reported as forward flexion 
to 95 degrees, backward extension to 35 degrees, lateral 
flexion to 40 degrees, and rotation to 35 degrees.  The final 
diagnoses included subjective back pain over L2-L3 on flexing 
forward to 90 degrees.

In a May 1998 private treatment note, the physician reported 
that the veteran had a history of back problems producing 
bouts of dysfunction and variable incapacity.  The physician 
related that spine X-rays in June 1995 reportedly showed 
degenerative lumbar spondylosis and straightening of the 
lumbar curvature suggestive of muscle spasm.  The final 
impression was minimal degenerative lumbar spondylosis.  He 
further noted that a September 1995 CT scan reportedly showed 
L5-S1 moderate size central and bilateral sacrocentral 
herniation abutting the proximal S1 nerve root, and moderate 
bulging of the L4-L5, mild facet joint hypertrophic changes 
at L5-S1.  

In a March 1999 VA spine examination, the veteran related a 
history of repetitive low back trauma during active duty.  He 
complained of low back pain radiating to the left lower 
extremity and associated with numbness.  Physical examination 
reflected range of motion as lumbar flexion to 40 degrees, 
extension to 15 degrees, lateral bending to 15 degrees, and 
rotation to 30 degrees, bilaterally.  He reported painful 
motion in the last five degrees of each movement.  There was 
objective evidence of weakness in both lower extremities.  
Manual muscle testing was 5/5 and 4/5.  There was a decreased 
pinprick and light touch in the right lower extremity 
diffusely.  A decreased lumbar lordosis, paravertebral and 
lumbosacral spasms were noted.  Deep tendon reflexes were 2+ 
in the patella and Achilles bilaterally.  A September 1998 
MRI reportedly showed an L5-S1 dissected posterior bulging 
disk with a small radial tear and L4-L5 left intraforminal 
far lateral and symmetric bulge.  The final diagnoses 
included lumbar degenerative disc disease and thoracolumbar 
myositis.

Based on the above, the evidence of record establishes that 
the veteran's clinical disability does not approximate the 
criteria for a 60 percent rating under DC 5295.  Although he 
has reported pain and numbness, it appears that his symptoms 
come and go, as described by his private physician.  Further, 
muscle testing was reported as 5/5 and reflexes were 
essentially normal.  The Board finds that this evidence does 
not rise to the level of persistent symptoms with little 
relief as anticipated by the regulations.  

Turning next to the issue of the appropriate rating under the 
amended regulations, the Board will consider whether the 
evidence contained in the claims file after the effective 
date of the new disc and spinal regulations warrants a higher 
than 40 percent rating.  In essence, to warrant a higher than 
40 percent rating under the new regulations, the evidence 
must show:

(i)	incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
(60 percent);
(ii)	unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);
(iii)	unfavorable ankylosis of the entire spine 
(100 percent); or
(iv)	combining separate evaluations for chronic 
orthopedic and neurological manifestations.

As noted above, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In an October 2003 VA spine examination, the veteran 
complained of severe constant low back pain with numbness and 
radiation into the left buttocks.  Physical examination 
revealed range of motion as forward flexion to 30 degrees, 
extension to 15 degrees, and right and left lateral flexion 
to 20 degrees.  There was no fixed deformity or ankylosis but 
some muscle spasm.  Neurological examination of the lower 
extremities was normal, motor examination was 5/5, and there 
was no evidence of atrophy.  The reflexes were 2+ 
bilaterally.  The veteran denied loss of coordination, 
weakness, or fatigability.  The final diagnosis was lumbar 
spine osteoarthritis.

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the appeal process.  While he 
has complained of on-going pain and discomfort, there is no 
indication that bedrest has been ordered.  Therefore, the 
Board finds that there is no basis for a higher than 40 
percent rating for intervertebral disc syndrome under the new 
regulations.

Next, the medical evidence fails to show evidence of 
ankylosis of the lumbar spine.  Specifically, the October 
2003 VA examination report reflected limited range of motion 
as forward flexion of 30/90 degrees, extension of 15/45 
degrees, and right and left lateral flexion of 20/45 degrees, 
the examiner noted that there was no fixed deformity or 
ankylosis.  While limitation of motion is shown, the level of 
motion reported indicates to the Board that ankylosis is not 
present; therefore, there is no basis for a higher 
evaluation.

Next, considering the veteran's chronic orthopedic and 
neurological manifestations, the Board notes that his chronic 
orthopedic manifestations have been represented by severe 
range of motion of the lumbar spine with a rating of 40 
percent under DC 5242.  See Johnston, 10 Vet. App. at 85.  As 
noted above, there is no evidence of ankylosis of the lumbar 
spine to consider a higher rating under the General Rating 
Formula.  

The neurologic manifestations of the veteran's intervertebral 
disc syndrome include findings that the motor function and 
sensory function were within normal limits, motor examination 
was 5/5, and there was no evidence of atrophy.  The reflexes 
were 2+ bilaterally.  The veteran denied loss of 
coordination, weakness, or fatigability.  There has been no 
reported evidence of additional neurologic dysfunction, such 
as loss of bladder control, etc.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2003).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2003).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2003).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2003).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

As noted above, the veteran's neuropathy of the right lower 
extremity is manifested by normal motor and sensory 
examinations, normal reflexes, and no subjective complaints.  
There are no other organic changes present such as muscular 
atrophy or trophic changes.  The Board finds that such 
symptoms are compatible with a noncompensable rating.  As 
such, the Board finds that a separate rating for the 
neurologic manifestation of lower extremity neuropathy due to 
intervertebral disc syndrome to be noncompensable as 
analogous to neuritis of the sciatic nerve under DC 8620.  

Accordingly, the Board finds that, under the combined 
criteria, the veteran could be rated as 40 percent rating for 
his chronic orthopedic manifestation of limitation of lumbar 
spine motion but a noncompensable rating for his chronic 
neurologic manifestation of mild neuropathy.  After combining 
the ratings under 38 C.F.R. § 4.25, the veteran would be 
entitled to no greater than a 40 percent schedular rating.  
Therefore, the Board finds that a higher evaluation is not 
warranted for a combined orthopedic or neurological 
evaluation under the new regulations.  

II.  Entitlement to an Evaluation in Excess of 20 Percent for 
Degenerative Joint Disease of the Right Shoulder

The RO has rated the veteran's right (major) shoulder 
disability under DC 5201 for  limitation of motion of the 
arm.  The Board will also consider DCs 5003-5010, 5200, 5202, 
and 5203 for arthritis, ankylosis of the scapulohumeral 
articulation, impairment of the humerus, and impairment of 
the clavicle or scapula.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Moreover, under DC 5200 (ankylosis of the scapulohumeral 
articulation), favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees warrants a 30 
percent for the major arm.  With intermediate ankylosis 
between favorable and unfavorable a 40 percent (major) rating 
will be assigned.  A 50 percent rating (major arm) would be 
warranted with unfavorable ankylosis and abduction limited to 
25 degrees from the side.

Under DC 5201 (limitation of motion), limitation of motion at 
shoulder level, or midway between the side and shoulder level 
warrants a 20 percent for both the major and minor arms.  A 
30 percent evaluation (major) is in order with limitation of 
the arm to 25 degrees from the side under this code.

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus of both the major and minor arm with 
moderate or with frequent episodes of dislocation and 
guarding of movement only at the shoulder level.  With 
malunion and marked deformity a 30 percent rating (major) 
will be assigned.  With recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, a 30 percent rating (major) may be 
warranted.  A 50 percent rating (major) would be in order for 
fibrous union of the humerus.  A 60 percent rating (major) is 
warranted with nonunion (false flail joint) of the humerus.  
Loss of the head of the humerus (flail shoulder) will be 
assigned an 80 percent evaluation (major) under DC 5202.

A 20 percent evaluation is warranted under DC 5203 for either 
the major or minor arm, the highest available under this 
code, for dislocation of the clavicle or scapula or nonunion 
of the clavicle or scapula with loose movement.

The veteran contends, in essence, that his right shoulder 
disability is worse than currently evaluated.  After a review 
of the evidence, the Board finds no entitlement to a higher 
than the current 20 percent disability rating for his right 
(major) shoulder.  Parenthetically, the veteran is reportedly 
right-handed as noted in medical evidence, including April 
1994 and October 2003 VA examination reports.

The Board notes that the current 20 percent rating (major 
shoulder) contemplates no ankylosis of the scapulohumeral 
articulation (DC 5200), limitation of motion at the shoulder 
level (DC 5201), malunion of the humerus with moderate 
deformity, or recurrent dislocations of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level (DC 5202), and dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula 
with loose movement (DC 5203).  Separate ratings for these 
pathologies are prohibited: "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (2003); Esteban v. 
Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

After a review of the evidence, the Board finds that a higher 
rating is not available under DC 5200 (ankylosis of the 
scapulohumeral articulation) because there is no evidence 
that the veteran has ankylosis of the scapulohumeral 
articulation. As noted previously, ankylosis is defined as 
stiffening or fixation of a joint.  In the April 1994 VA 
examination report, range of motion was reported as forward 
flexion from 0 to 180 degrees, abduction from 0 to 180 
degrees, and external rotation from 0 to 90 degrees.  In 
addition, the March 1999 VA examination revealed range of 
motion as abduction to 110 degrees, anterior flexion to 130 
degrees, extension to 25 degrees, adduction to 10 degrees, 
internal rotation to 30 degrees, and external rotation to 60 
degrees.  Similarly, the October 2003 VA examination shows no 
evidence of ankylosis of the right shoulder.  As there is no 
indication of ankylosis of the right scapulohumeral 
articulation, there is no basis for a higher rating under DC 
5200.

Next, a higher rating under DC 5201 requires limitation of 
motion of the arm to 25 degrees from the side.  As reported 
above, the April 1994 VA examination showed normal range of 
motion.  Further, the March 1999 VA examination report 
reflected that the veteran could perform external rotation to 
60 degrees, essentially lifting the shoulder to above 
shoulder level.  Range of motion in the October 2003 VA 
examination reflected adduction to 85 degrees with pain (with 
90 degrees being the arm straight out from the body) but he 
was able to go as far as 98 degrees, flexion to 78 degrees 
with pain but a maximum of 90 degrees, external rotation to 
25 degrees, and internal rotation to 75 degrees.  While the 
veteran asserts that the limitation of motion has worsened, 
and there is evidence of painful motion to above the level of 
the shoulder, there is no indication that his motion is 
limited to 25 degrees from the side.  Therefore, there is no 
basis for a higher rating under DC 5201 for the right 
shoulder.

Further, a higher rating may be available under DC 5202 for 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint), and loss of the head of the humerus (flail 
shoulder).  However, the evidence fails to support a higher 
rating under DC 5202.  Of note, while a March 1999 X-rays 
reportedly showed degenerative joint disease, there was no 
indication of a fibrous union of the humerus, a false flail 
joint, or a flail shoulder.  In addition, the October 2003 VA 
examination report noted that there was no evidence of 
subluxation or dislocation of the shoulder.  This evidence 
suggests to the Board that there is, in fact, no evidence of 
a humeral defect warranting a higher disability rating.  In 
sum, the Board finds no evidence consistent with the criteria 
for higher ratings under DC 5202 for an impairment of the 
humerus.  

Next, a higher than 20 percent rating (for either the minor 
or major shoulder) would not be available under DC 5203 
(impairment of the clavicle or scapula) regardless of the 
severity of the right shoulder disability.  Therefore, the 
Board finds no basis for a higher rating under this 
diagnostic code.

In a January 2004 addendum, the examiner was asked to 
estimate the contribution of the veteran's service-connected 
degenerative disease of the right joint to the right shoulder 
disability, as compared to nonservice-connected conditions of 
bursitis and tendonitis.  He estimated that the veteran's 
joint impingement is greater than 50 percent and up to 60 
percent of the total amount of pain that the veteran has in 
his right shoulder.  He noted that the ligament, tendon, and 
soft tissue pain is a total of no more than 40 percent of the 
entire right shoulder pain.  In total, he concluded that 
ligament, tendon, and soft tissue impairment would be no more 
than 25 percent of the total disability picture with 75 
percent of the total disability picture attributable to 
impingement syndrome.

Even accepting that the majority of the veteran's shoulder 
pain originates from the service-connected component of his 
disability, there is no basis for a higher rating because 
there is no evidence of shoulder ankylosis, no impairment of 
the humerus, and no limitation of motion sufficient to 
warrant a higher rating.  For these reasons, the Board finds 
that the claim must be denied.

III.  Entitlement to a Compensable Evaluation for de 
Quervain's Disease of the Wrists (Rated as Carpal Tunnel 
Syndrome)

The RO has rated the veteran's de Quervain's tenosynovitis of 
the bilateral wrists, the right (major hand) and the left 
(minor hand), under DC 5024 for tenosynovitis.  The Board 
will also consider DCs 8715 and 5215 for neuralgia of the 
median nerve and limitation of motion of the wrist.  

Diagnostic Code 5024 provides that tenosynovitis will be 
rated on limitation of motion of the affected parts as 
degenerative arthritis under DC 5003.  Diagnostic Code 5003 
provides that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved 
under DC 5200 series (in this case DC 5214, the wrist).  

Under DC 5215, limitation of motion of the wrist with palmar 
flexion limited in line with forearm of the major or minor 
hand, or dorsiflexion less than 15 degrees of the major or 
minor hand warrants a 10 percent evaluation.  Ankylosis of 
the wrist favorable in 20 to 30 degrees dorsiflexion warrants 
30 percent for the major hand, and 20 percent for the minor 
hand.  In any other position, except favorable, a 40 percent 
evaluation can be assigned for the major hand, and a 30 
percent evaluation for the minor hand.  Finally, unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation will be assigned a 50 percent evaluation for 
the major hand and a 40 percent evaluation for the minor 
hand.

With involvement of the major hand under DC 8715, a 10 
percent evaluation is warranted with mild incomplete 
paralysis, a 30 percent evaluation can be assigned with 
moderate incomplete paralysis, and a 50 percent is 
appropriate with severe incomplete paralysis.  A 70 percent 
evaluation, the highest available for a major hand under this 
code, is assigned only with complete paralysis of the hand.  
Involvement of the minor hand under DC 8715 warrants a 10 
percent, 20 percent, and 40 percent evaluations for mild, 
moderate, and severe incomplete paralysis, and a maximum of a 
60 percent evaluation for complete paralysis.  38 C.F.R. 
§ 4.124a (2003).  

The introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.  Moreover, the rating schedule 
provides that neuralgias characterized by dull and 
intermittent pain of a typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(2003).

Nonetheless, a finding of complete paralysis under DC 8715, 
warranting a 70 percent evaluation of the major hand and a 60 
percent evaluation of the minor hand, includes evidence that 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand, pronation incomplete and defective, absence of 
flexion of the index finger and feeble flexion of the middle 
finger, cannot make a fist, index and middle fingers remain 
extended, cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to the 
palm, flexion of wrist weakened, and pain with trophic 
disturbances.

In an April 1994 VA examination report, the veteran reported 
that his hands hurt him all the time.  Physical examination 
revealed that his hands looked and functioned normally.  He 
had a normal negative Tinsel's sign in both wrist, could make 
a fist without difficulty, and had good grips in both hands.  
There was no diagnosis with respect to the wrists.

In a March 1999 VA examination, the veteran reported that he 
experienced bilateral hand and wrist pain secondary to 
working on a computer.  He complained of redness and mild 
swelling of the metacarpophalangeal joints bilaterally and 
associated with pain.  Physical examination revealed no gross 
deformities, minimal synovitis in the metacarpophalangeal 
joints, and mild first metacarpal subluxation.  He was able 
to touch the median transverse fold with all digits.  There 
was full range of motion except for extension of the middle 
metacarpophalangeal joint to minus 5 degrees in the index 
finger and long finger.  Tinsel and Phalen's signs were 
negative bilaterally.  June 1998 X-rays were reportedly 
normal.  The final diagnosis was bilateral wrist and hand 
sprain.

The October 2003 VA examiner concluded that there was no 
evidence of carpal tunnel syndrome.  He concluded that there 
was no evidence of numbness, tingling, or distribution of any 
median nerve neuropathic changes.  There was no wasting of 
the hypothenar eminence or the thenar eminence bilaterally, 
and no evidence of compression of the nerve as evidenced by a 
negative Phalen's and Tinel's signs.

Based on the above medical evidence, the Board finds that a 
10 percent rating, but no more, for each wrist is warranted.  
Most notably, the veteran has had essentially full range of 
motion of the hands and wrist over the period of several 
years.  However, he has reported pain and tingling of the 
hands.  Given that the involvement is "wholly sensory," the 
Board finds that a 10 percent rating for each wrist is 
warranted.

IV.  Entitlement to a Compensable Evaluation for Hemorrhoids

The RO has rated the veteran's hemorrhoid disability under DC 
7336.  Under DC 7336, a noncompensable evaluation is 
warranted for mild or moderate hemorrhoids.  Large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences warrant a 10 percent 
evaluation.  A 20 percent evaluation is warranted with 
persistent bleeding and with secondary anemia, or with 
fissures.  

In this case, the medical evidence of record does not support 
a compensable evaluation under DC 7336.  Specifically, in the 
April 1994 VA examination report, the veteran was noted to 
have asymptomatic external rectal hemorrhoids.  His stool was 
negative for occult blood.  The final diagnosis was external 
hemorrhoids, asymptomatic.

In an October 2003 VA examination, the veteran reported 
recurrent large internal and external hemorrhoids with 
frequent bleeding.  He reported treatment for thromboses that 
have required surgery and banding to remove.  Physical 
examination revealed no fistulae, no fissures, and no active 
thrombosis.  In a January 2004 addendum, the examiner noted 
that there was one moderately large external hemorrhoid 
measuring 0.5 cm. in diameter.  It was not reducible but in a 
fixed position.  There were no skin tags, no pedunculations 
or stalks, no thrombosis, and the hemorrhoid was generally 
the same diameter throughout.  There was no excessive or 
redundant tissue, no infection or inflammation, and it was 
mildly firm.  There were no internal hemorrhoids, no 
fissures, no fistulae, and no other abnormalities in the 
rectal area.  

Because the evidence does not show thrombotic hemorrhoids or 
redundant tissue, the Board finds that there is no basis to 
assign a compensable rating at this time.



V.  Entitlement to a Compensable Evaluation for 
Osteoarthritis of the Fingers

While this appeal was pending, the applicable rating criteria 
for ankylosis and limitation of motion of the hands was 
amended effective August 26, 2002.  See 67 Fed. Reg. 48,784 
(July 26, 2002).  The timing of this change requires the 
Board to first consider the claim under the appropriate pre-
amended regulations for any period prior to the effective 
date of the amended diagnostic codes.  Thereafter, the Board 
must analyze the evidence dated after the effective date of 
the amended regulations and consider whether a rating higher 
than the pre-amended rating is warranted.  See VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO has rated the residuals of the veteran's finger 
disability under DCs 5003-5220.  Under both the pre-amendment 
and amended regulations, the only rating available under DC 
5220 is a 50 percent rating for favorable ankylosis of five 
digits of one hand.  

In the April 1994 VA examination, the veteran related that 
his hands hurt him all the time.  Physical examination 
revealed that the hands appeared and functioned normally.  
Some Heberden's nodes were palpated in the distal phalanges 
of both hands.  The final diagnosis was arthritic changes in 
the fingers of both hands.  

In an October 2003 VA examination report, the veteran was 
noted to have mild deformities of his PIP and DIP joints on 
the left hand.  Range of motion was limited in both hands and 
he had a full compliment of Heberden's nodes.  His thumbs had 
restricted motion with pain.  X-rays reported showed mild 
osteoarthritis to moderate osteoarthritis of the fingers.  In 
a January 2004 addendum, the examiner stressed that the 
veteran's decreased grip strength was due to pain and 
stiffness from arthritis.

First, the Board finds no basis for a higher rating under DC 
5220 because there is no evidence of ankylosis of the 
fingers.  However, considering the diagnostic code for 
arthritis, the Board concludes that a 10 percent evaluation 
is warranted for each hand.  Specifically, as noted above, 
when the limitation of motion of a joint is noncompensable, a 
10 percent rating will be assigned for each group of joints 
affected by limitation of motion.  In this case, the evidence 
of on-going pain and stiffness and X-ray evidence of 
arthritis of the hands warrants a 10 percent rating for each 
hand.  However, the Board finds no basis for a higher than 10 
percent rating.  Significantly, a higher rating would not be 
available because ankylosis of the fingers is not shown.  In 
conclusion, the Board finds that a 10 percent rating, but no 
more, is warranted for arthritis of the fingers on both hands 
based on pain and X-ray evidence.

VI.  Entitlement to an Evaluation in Excess of 10 Percent for 
Scars, Status Post Ganglion Cyst, Left Foot

As with the finger regulations, the Board notes that the 
applicable rating criteria for skin disorders, 38 C.F.R. § 
4.118, were amended effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  As noted above, the timing of 
this change requires the Board to first consider the claim 
under the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

The Board will consider the veteran's residual scarring under 
DCs 7801 (as amended), 7803, 7804, and 7805.  Under the pre-
amended criteria, a 10 percent evaluation was warranted under 
DC 7804 for superficial scars that were tender and painful on 
objective demonstration.  A 10 percent evaluation was also 
warranted under DC 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated based on the limitation of the part affected.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 39 sq. cm.  A 20 percent evaluation will be assigned 
if the area exceeds 77 sq. cm.  If the area involved exceeds 
465 sq. cm., a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 929 
sq. cm.  Moreover, DC 7802 pertains to scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion.  Specifically, under DC 7802, a 10 
percent rating is warranted for an area or areas of 144 
square inches (929 sq. cm.) or greater.  This is the highest 
rating available under this code.  

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the pre-
amended or the amended regulations.  

Specifically, in an April 1994 VA general medical examination 
report, the veteran was noted to have a 12 cm. scar on the 
dorsum of his left foot over the area of the second 
metatarsal with no adherence of the scar but some mild 
tenderness over the scar area.  It was also noted that he 
could not flex the left toes as completely as the toes on the 
right foot.  The final diagnosis was scar of the dorsum of 
the left foot, with subjective tenderness.

In a March 1999 VA examination report, the veteran related a 
puncture wound of the left foot.  He complained of numbness 
and hyperesthesia in the area of the injury.  Physical 
examination revealed increased discomfort with walking and 
standing, the use of a point cane for ambulation, and the use 
of a shoe insert.  There was no bony deformity, no painful 
motion, and no neurovascular deficits.  Atrophy of the first 
interosseous muscles, limitation of flexion of the great and 
second toes, and objective weakness and tenderness in the 
left foot was noted.  There was an increase in pinprick in 
the surgical area.  The veteran's gait was noted to be 
decreased in the left foot and he was unable to squat.  The 
final diagnosis was old left foot trauma with puncture wound.

Based on the above evidence, there is no basis for a higher 
rating under the pre-amended regulations for residuals 
scarring.  First, while the veteran has reported subjective 
tenderness at the site of the scar there is no indication 
that the scar was poorly nourished or subjected to repeated 
ulceration.  Further, the Board notes that limitation of the 
foot has been separately compensated.  As such, the current 
10 percent rating is appropriately assigned for tender and 
painful scarring under the pre-amended regulations but a 
higher rating is not warranted because limitation of the part 
affected is already separately evaluated.

More recent medical evidence reflects that an October 2003 VA 
examination report noted a history of ganglion cyst status-
post puncture wound in service.  The veteran complained of 
severe pain on palpation.  Physical examination revealed no 
keloidization, no significant loss of tissue below the scar, 
and a 9 cm. X 0.5 cm. well-healed scar similar to the color 
of the surrounding skin.  There was a mild area of induration 
below the area of the scar on the distal 2 cm.  It was not 
shiny nor had any trophic changes.  There was no evidence of 
frequent areas of ulceration or active scar lesions and no 
episodes of scar breakdown.  There was no deep loss of 
tissue, no inflammation, no edema, no keloid formation, and 
no hypopigmentation.  He reported severe pain on palpation 
but there was no limitation of toe spread but it did restrict 
the type of shoes he could wear and the length of time he 
could stand.

Considering this evidence under the amended regulations, the 
Board notes that DC 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
While there is some limitation around the toe area 
(separately service-connected), a higher rating is not 
warranted under DC 7801 as the total area involved is 
approximately 4.5 sq. cm., which is not entitled to a 
compensable rating under the new regulations.  Similarly, DC 
7802 provides for a 10 percent evaluation when the scar is 
superficial and does not cause limitation of motion.  Because 
a 10 percent evaluation is the highest available under this 
diagnostic code, there is no basis for a higher rating.

Moreover, unstable superficial scars will be rated as 10 
percent disabling under DC 7803.  Note (1) indicates that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Similar to the analysis for DC 7802, as the 
veteran's currently-assigned 10 percent rating is the highest 
available under this code, a higher rating would not be 
available regardless of the character of the residual 
scarring.  Likewise, under DC 7804, superficial scars which 
are painful on examination will be rated as 10 percent 
disabling.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  As above, the 
currently-assigned 10 percent rating is the highest available 
under this code, no higher rating can be assigned.  

Under DC 7805, other scars will be rated on limitation of 
function of affected part.  As noted above, limitation of 
motion of the foot is separately rated.  As such, DC 7805 is 
not for application.  Accordingly, a 10 percent evaluation, 
but no more, is warranted for residual scarring under the 
amended regulations.  

VII.  Entitlement to a Higher Evaluation for Residual 
Scarring, Status Post Otoplasty for Pinna Tucks, Bilateral

The pre-amended scar regulations outlined above are for 
application on the issue of the evaluation for the veteran's 
bilateral pinna tucks.  In addition, under DC 7800 (scars, 
disfiguring, head, face, or neck), a noncompensable rating 
will be assigned with a slight scar.  A moderate disfiguring 
scar would be assigned a 10 percent rating.  A 30 percent 
rating was assigned with severe scarring, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  Finally, a 50 percent rating was 
warranted with a complete or exceptionally repugnant 
deformity of one side of the face or a marked or repugnant 
bilateral disfigurement.

In this case, the Board finds that a 10 percent rating is 
warranted for each ear for the entire time on appeal under 
the pre-amended regulations.  To this end, and giving the 
veteran the benefit of the doubt, the Board places high 
probative value on his complaints in April 1994 that he could 
not wear glasses because of tender and painful scarring.  
Under the pre-amended regulations, a 10 percent evaluation 
was assigned under DC 7804 for superficial scars that were 
tender and painful on objective demonstration.  Because 
tender painful scarring of both ears was noted, the Board 
concludes that a 10 percent rating is warranted for each ear.

However, there is no evidence that a higher than 10 percent 
rating is warranted under the pre-amended regulations.  
Specifically, the evidence does not show that the scar was 
poorly nourished or subjected to repeated ulceration.  As 
noted above, an April 1994 VA general medical examination the 
ear scars were noted to be well healed and asymptomatic.  
Further, 10 percent is the highest rating available under DC 
7803.  As such, a 10 percent rating may be assigned for 
tender and painful scarring under the pre-amended 
regulations.  Moreover, as the scar is located in the area 
behind the ear, there is no limitation of the part affected; 
therefore, DC 7805 is not for application.  In addition, the 
scar, while located in the head area, is not disfiguring and 
DC 7800 is not for application.  As such, there is no basis 
for a higher than 10 percent rating under the pre-amended 
regulations.

Having found that a 10 percent evaluation is warranted for 
each ear under the pre-amended regulations, the Board will 
next address whether a higher than 10 percent rating is 
warranted under the amended regulations.  On that point, the 
Board finds that the claim must be denied.  

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement the disability 
will be rated at 50 percent.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent.  With one characteristic of disfigurement the 
disability will be rated at 10 percent. 

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: 
?	Scar 5 or more inches (13 or more cm.) in length.  
?	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  
?	Surface contour of scar elevated or depressed on 
palpation.  
?	Scar adherent to underlying tissue.  
?	Skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
?	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
?	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
?	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate. 

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 39 sq. cm.  A 20 percent evaluation will be assigned 
if the area exceeds 77 sq. cm.  If the area involved exceeds 
465 sq. cm., a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 929 
sq. cm.  

Moreover, DC 7802 pertains to scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion.  Specifically, under DC 7802, a 10 percent rating is 
warranted for an area or areas of 144 square inches (929 sq. 
cm.) or greater.  This is the highest rating available under 
this code.  

Diagnostic Codes 7803 and 7804 provide for a 10 percent 
evaluation for superficial scars which are unstable and are 
painful on examination, respectively.  Finally, DC 7805 
provides that scars can be rated on limitation of the 
function of the affected part.

After a review of the medical evidence, the Board concludes 
that no more than a 10 percent rating is warranted under the 
amended regulations.  Specifically, in the October 2003 VA 
examination, the examiner noted that there was no visible 
scar from the surgery because it was behind the ear.  
However, the veteran complained of pain as a result of the 
scar.  Physical examination revealed a painful neuroma 
described as "very small, matter of millimeters in size."  
There was also a posterior scar outside the pinna along the 
scalp that was slightly tender.  There was no significant 
numbness but he reported occasional mild sensitivity to the 
skin plus pain anytime anyone compresses the pinna or the 
posterior scar.

As there are no signs of disfigurement, as defined in the 
regulations, the Board finds that a higher rating is not 
available under DC 7800.  As noted above, the most recent VA 
examination reported that the scar itself was not visible.  
Further, given that the size of the scarring is small and 
behind the ear area on each side, the size of the scar is not 
sufficiently large to warrant a higher rating under DC 7801, 
which requires that the scar be 12 square inches in size.  
Moreover, the evidence does not show that the scar is 
unstable.  In addition, the current 10 percent rating is the 
highest available under the amended DC 7803 and DC 7804.  
Finally, as the scarring is behind the ear, there is no 
limitation of the part affected and DC 7805 is not for 
application.  

VIII.  Entitlement to a Compensable Evaluation for Residuals 
Status Post Stress Fracture, Left Tibia

The RO rated the veteran's left fibula disability under DC 
5262 (impairment of the tibia/fibula).  Under DC 5262 
(impairment of the tibia and fibula), an impairment 
manifested by malunion, with marked knee or ankle disability 
warrants a 30 percent evaluation, while malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent rating.  Nonunion of 
the tibia and fibula of either lower extremity warrants a 40 
percent evaluation if there is loose motion requiring a 
brace, the highest code available.

In an April 1994 VA examination, the veteran reported that he 
sustained a stress fracture of his left leg in 1985.  
Physical examination revealed that he had excellent function 
of the feet, with no swelling or discoloration.  He could get 
up and down on his toes with no subjective or objective pain 
noted.  He could flex both knees from 0-140 degrees with no 
difficulty and there was good strength as evidenced by the 
resistance of the legs against the examiner's hands.

In a March 1999 VA bones examination, the veteran related 
that he sustained a left tibial stress fracture secondary to 
over exercising.  He denied any complaints at the time of the 
examination.  Physical examination revealed no infection, no 
constitutional symptoms, and no use of ambulatory aids.  
There was no evidence of deformity, angulations, false 
motions or shortening of his extremities.  There was no 
malunion or nonunion or loose motion of the extremities.  
There was no tenderness, drainage, edema, or painful motion.  
He had full range of motion of both knees and ankles.  The 
final diagnosis was status post stress fracture of the left 
tibia.

A March 1999 foot examination showed range of motion of the 
ankle was reported as dorsiflexion to 30 degrees, plantar 
flexion to 40 degrees, inversion to 30 degrees, and eversion 
to 20 degrees.  Manual muscle testing reflected dorsiflexion 
of 3/4, plantar flexion of 3/4, and extensor hallucis longus 
of 3/5.  

Based on the evidence above, the Board finds that a 
compensable rating for the residuals of a fractured left 
fibula is not warranted at this time.  As noted above, the RO 
has rated this condition under DC 5262.  A compensable rating 
under this code requires malunion with slight knee or ankle 
disability.  However, a malunion is not shown.  Further, the 
April 1994 and March 1999 VA examinations noted that the 
veteran had normal motion of the feet and knees.  As such, 
the evidence fails to reveal knee or ankle disability such as 
to warrant a compensable evaluation under DC 5262.

The Board finds that the medical evidence simply does not 
show that the residuals of the veteran's left fibula fracture 
warrants a compensable evaluation at this time.  The record 
presents no evidence of arthritis, ankylosis, limitation of 
motion, pain, or other manifestations which would warrant a 
compensable rating under any potentially applicable 
diagnostic code.  Accordingly, the Board finds that a 
compensable evaluation for the residuals of the veteran's 
left fibula fracture is not warranted at this time.

IX.  Entitlement to an Evaluation in Excess of 10 Percent for 
a Calcaneal Spur, Left

The RO has rated the veteran's left foot disability under DC 
5284.  The Board will also consider DCs 5167 and 5283 for 
loss of the use of foot and malunion or nonunion of the 
tarsal or metatarsal bones.  A 10 percent rating under DC 
5283 or DC 5284, respectively, requires moderate malunion or 
nonunion of the tarsal or metatarsal bones or moderate 
residuals of foot injuries.  Moderately severe malunion or 
nonunion of the tarsal or metatarsal bones, or moderately 
severe residuals of foot injuries warrants a 20 percent 
evaluation.  A 30 percent evaluation is warranted under DC 
5283 or DC 5284 with severe malunion or nonunion of the 
tarsal or metatarsal bones, or severe residuals of foot 
injuries.  

The Board also notes that a 40 percent rating is for 
assignment where there is the loss of use of a foot.  
38 C.F.R. § 4.71a, DC 5167 (2003).  Loss of use of a foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee, with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function of 
the foot, whether the acts of balance and propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  Complete paralysis of the external 
popliteal nerve and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63 (2003).

An April 1994 X-ray showed an Achilles heel spur of the left 
foot, but otherwise the report was negative.  There were no 
fractures, osteomyelitis, or foreign bodies identified.  In 
an October 2003 VA examination, the examiner noted that there 
was a palpable calcaneal spur on the posterior aspect of both 
heels, with pain on the right side.  The diagnosis was 
calcaneal bursitis with swelling known as a "Pump Bump."  
There was pain with palpation  and a 1 cm. elevation above 
the normal skin line.  X-rays reportedly showed spurs.  

After reviewing the evidence on file, it is the conclusion of 
the Board that a higher rating is not warranted at this time.  
Specifically, while a diagnosis of calcaneal bursitis is 
shown, there is no indication of a moderately severe malunion 
or nonunion of the tarsal or metatarsal bones, or moderately 
severe residuals of a foot injury.  There is no indication of 
functional loss of use of the foot or limitation of motion of 
the foot.  While the veteran has reported pain on the 
posterior aspect of the heel, the Board concludes that it is 
adequately compensated by the award of a 10 percent 
disability rating.  Therefore, there is no basis for a higher 
rating at this time.

X.  Entitlement to a Compensable Evaluation for Sigmoid Colon 
Diverticula

The RO has rated the veteran's diverticula under DC 7327.  
Under DC 7327, diverticulitis is to be rated for irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture.  

Under the provisions of DC 7319 (irritable colon syndrome), a 
noncompensable evaluation is warranted for mild disease, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted for 
moderate disease, with frequent episodes of bowel 
disturbances with abdominal distress.  Finally, a 30 percent 
evaluation, the highest available under this code, is 
warranted for severe disease, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2003).

Under DC 7301 (peritoneum adhesions), a noncompensable rating 
will be assigned for mild adhesions.  A 10 percent rating is 
warranted for moderate adhesions with pulling pain on 
attempting to work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation, 
perhaps alternative with diarrhea, or abdominal distension.  
A 30 percent evaluation contemplates a "moderately severe" 
disorder with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent evaluation contemplates 
"severe" symptomatology with definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. § 4.114, DC 7301 (2003).  

Under DC 7323 (ulcerative colitis), moderate symptoms, with 
infrequent exacerbations, allow an evaluation of 10 percent.  
Moderately severe symptoms, with frequent exacerbations allow 
an evaluation of 30 percent.  A severe disability, with 
numerous attacks a year and malnutrition, with health only 
fair during remissions, warrants a 60 percent rating.  
Pronounced ulcerative colitis disability, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess, warrants a 100 percent 
disability rating.  

Further, the Board notes that diseases of the digestive 
system, particularly within the abdomen, which produce a 
common disability picture characterized by varying degrees of 
abdominal pain, anemia, and disturbances in nutrition are 
considered coexisting abdominal conditions and do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principles of pyramiding 
outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. §§ 4.113, 4.114 
(2003).  

In this case, the Board finds that the predominant disability 
picture is associated with ulcerative colitis.  Specifically, 
in an April 1994 VA examination, the veteran had no 
gastrointestinal complaints.  His abdomen was soft and non-
tender.  There were no scars present, no masses palpated, and 
he had good bowel sounds.  The final diagnosis was history of 
stomach problems, controlled with Zantac.  

However, in an October 2003 VA examination, the veteran 
reported a history of diarrhea, cramps, abdominal distension, 
foul-smelling flatus, and a gaseous painful abdomen.  It was 
reported that diverticula in the sigmoid colon were noted 
during a sigmoidoscopy.  The final diagnosis was irritable 
bowel syndrome.  

Based on the above evidence, the Board finds that a greater 
than 10 percent rating is not warranted at this time.  As 
noted above, a 30 percent evaluation, the highest available 
under this code, is warranted for severe disease, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  The medical evidence 
fails to show on-going treatment for "more or less 
constant" abdominal distress either in the VA examinations 
or in the outpatient treatment records.  The current 
objective findings more nearly approximate those for a 10 
percent rating, but no more.  Therefore, the Board concludes 
that a higher rating is not warranted at this time.

XI.  Entitlement to Service Connection for PTSD

Service medical records are negative for complaints of, 
treatment for, or diagnosis of PTSD.  Moreover, military 
examination reports dated in September 1974, May 1976, 
September 1978, January 1984, June 1989 showed a normal 
psychiatric evaluation, as did his retirement physical in May 
1993.

In an April 1994 VA PTSD examination, the veteran related 
that he experienced nightmares, intrusive thoughts, and 
flashbacks for about one year after returning from Vietnam.  
He spent the last 20 years of his military career (from 1973 
to 1993) as an Army recruiter.  After a mental status 
examination, the final diagnoses include PTSD that lasted 
approximately one year that was completely resolved.  

In an October 2003 PTSD examination, the veteran related a 
history of being a machine gunner in a helicopter, although 
he was assigned to maintenance.  After his return from 
Vietnam, he had some anxiety problems.  He reenlisted as a 
recruiter and retired after 20 years.  He had difficulty 
getting a job after military retirement and felt inferior.  
He has also worried about his mother and sisters in Puerto 
Rico, and several years ago his brother killed his wife and 
then committed suicide.  After a mental status examination, 
the examiner concluded that the veteran's symptoms did not 
warrant a diagnosis of PTSD.  The final diagnoses included 
adjustment disorder, mixed anxiety, and depressed mood.

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2002)).  

Under the current regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2003).  

When asked to interpret the regulations, with respect to the 
first element (a diagnosis of PTSD), the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the current 
regulations, the reference to combat citations was removed.  
Nonetheless, if the "claimed stressor [was] not combat 
related, a veteran's lay testimony regarding in-service 
stressors [was] insufficient to establish the occurrence of 
the stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for PTSD must be denied.  
Significantly, service connection for PTSD requires a 
diagnosis of PTSD.  In this case, a diagnosis of PTSD has 
never been confirmed.  Specifically, in an October 2003 VA 
PTSD examination report, the examiner determined that the 
veteran symptoms "did not warrant a diagnosis of PTSD."  
Similarly, it was noted in the April 1994 VA examination that 
the veteran's symptoms of PTSD had completely resolved.  
Moreover, there are no outpatient clinical records or 
hospital records indicating that the veteran has had 
complaints of, treatment for, or a diagnosis of PTSD.  

Because the medical evidence of record does not establish the 
first element of the claim (a diagnosis of PTSD), there is no 
need for the Board to reach the element of an in-service 
stressor or the element of a causal nexus.  Accordingly, the 
claim must necessarily be denied.

XII.  Entitlement to Service Connection for Hearing Loss, 
Right Ear

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).  Further, to establish service 
connection for bilateral hearing loss disability, the veteran 
is not obliged to show that his hearing loss was present 
during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

As an initial matter, the Board notes that the veteran's left 
ear is already service-connected for a hearing loss 
disability.  Nonetheless, service medical records show normal 
right ear hearing throughout the veteran's military career.  
Specifically, military examination reports dated in September 
1974, August 1975, May 1976, September 1978, January 1984, 
June 1989 showed normal hearing in the right ear, as did his 
retirement physical in May 1993.  Further, audiograms dated 
in September 1978, January 1979, September 1989 show normal 
hearing in the right ear.  

In an October 2003 VA examination, the veteran complained of 
decreased hearing, tinnitus, and ear pain.  An audio 
examination showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
25
LEFT
N/A
N/A
N/A
N/A
N/A

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The final diagnosis was normal 
hearing except for mild sensorineural hearing loss at 3000 Hz 
in the right ear.

In a VA audio examination report dated in December 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
N/A
N/A
N/A
N/A
N/A

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The final diagnosis was normal 
hearing.

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that a hearing loss 
disability, right ear, as defined by regulation, is currently 
shown because there are no frequencies where the decibels are 
40 or greater, nor are there three frequencies with decibels 
26 or greater.  In addition, speech recognition is at 96 and 
100 percent in the right ear.  Since service connection 
cannot be granted for a "disability" that is not shown to 
exist, the Board must accordingly find that a claim for 
service connection for such a disability must be denied.  

XIII.  Entitlement to Service Connection for Gastroenteritis, 
Acute, Claimed as a Stomach Disorder

Service medical records reveal that the veteran was treated 
in October 1973 for an "acute" episode of gastroenteritis.  
It appears he was hospitalized for eight days and returned to 
duty.  By definition, the fact that he was diagnosed with an 
acute episode of gastroenteritis suggests that the condition 
resolved without chronic residuals.  The Board also notes 
that the veteran was treated on occasion for vomiting 
associated with flu-like symptoms but no chronic disorder was 
identified.  In October 1986, a barium enema showed 
diverticula disease of the sigmoid colon (already service-
connected).  Military examination reports dated in September 
1974, May 1976, September 1978, January 1984, June 1989 
showed a normal clinical evaluation of the veteran's abdomen, 
as did his retirement physical in May 1993.  Therefore, the 
Board finds no evidence of a chronic gastrointestinal 
disorder associated with gastroenteritis in service.

Next, there is no current post-service evidence of 
gastroenteritis.  Specifically, in an April 1994 VA 
examination report, the veteran was diagnosed with a history 
of stomach problems, controlled with Zantac.  However, it 
appears that his gastrointestinal difficulties have been 
associated with his already service-connected irritable colon 
syndrome. 

Given that there is no evidence of a chronic gastrointestinal 
disorder in service related to gastroenteritis, and no 
current diagnosis of gastroenteritis, the Board finds that 
the claim for gastroenteritis must be denied.

XIV.  Entitlement to Service Connection for Hyperopia, 
Simple, Claimed as Defective Vision

Military examinations dated in September 1974, August 1975, 
May 1976, August 1977, September 1978, January 1984 showed 
20/20 vision in both eyes.  A June 1989 periodic examination 
report showed 20/20 vision in the right eye and 20/30 vision 
in the left eye.  In January 1984, the veteran related, among 
other things, that he needed glasses.  In February 1989, he 
was diagnosed with a refractory error after complaining of 
redness in both eyes.  The clinical assessment was hyperopia 
and pre-presbyopia.  In February 1991, he was noted to have 
20/25 vision in both eyes.  He was prescribed bifocals.  In 
the May 1993 retirement physical, his distant vision was 
20/15 in both eyes, and his near vision was 20/60 in both 
eyes.  In July 1993, his vision was reported as 20/20 in both 
eyes, but the left was blurry.  

Post service medical evidence reflects that he underwent a 
visual examination in April 1994.  He related that his near 
vision was poor and his distant vision was good.  Unaided 
visual acuity was reported as 20/15 in the right eye and 
20/20 in the left eye.  The corneas, anterior chambers, 
pupils, and irises were normal.  He had a small pterygium in 
the left eye.  

In an October 1993 VA eye examination report, the veteran 
related a history of fume exposure during military service 
and reported difficulty with his vision and persistent 
burning.  He believed that his decrease in vision was from 
fume exposure.  After a physical examination, the examiner 
concluded that there would be no pathophysiological mechanism 
for fume exposure to cause a hyperoptic shift in refraction.  
The examiner recommended that the veteran continue to use 
over-the-counter glasses for vision correction.

As an initial matter, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2003).  Such 
conditions are part of a life-long defect, and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990) at 1.  

Based on the evidence outlined above, the Board finds that 
the veteran's claim of defective vision is simply a 
refractory error of the eyes.  There is no indication that he 
sustained any eye injury in service or that a diagnosed eye 
disorder can be related to military service.  As such, the 
claim must be denied.  

XV.  Entitlement to Service Connection for Conjunctivitis 
(Claimed as Central Area Irritation Residuals)

Service medical records reflect that the veteran sought 
treatment for red, swollen eye lid in September 1975.  He 
indicated that a foreign object entered his eye four days 
previously.  He was treated with antibiotic eye drops.  In 
September 1976, he sought treatment for viral conjunctivitis 
to both eyes.  He was prescribed Neosporin drops.  In an 
October 1976 follow-up note, it was reported that he had had 
an allergic reaction to the Neosporin and it was 
discontinued.   

In January 1984, the veteran was treated for a two-week 
history of redness to both eyes with mild itching and 
blurring.  The clinical assessment was conjunctivitis of 
questionable etiology, possibly allergy.  In a February 1984 
follow-up note, he related that Visine only temporarily 
helped.  In November 1984, he complained of a two-day history 
of redness with irritation to the left eye.  The clinical 
impression was conjunctivitis.  A follow-up optometry 
consultation showed that the veteran's symptoms were 
associated with fever, runny nose, and the feeling of a 
stopped up right ear.  The clinical impression was bilateral 
conjunctivitis and antibiotic was prescribed.  In February 
1989, he was diagnosed with allergies after complaining of 
redness in both eyes.  

Military examination reports dated in September 1974, May 
1976, September 1978, January 1984, June 1989 showed a normal 
clinical evaluation of the veteran's eyes, as did his 
retirement physical in May 1993.  In July 1993, he sought 
treatment for a possible chemical burn to the eyes and was 
diagnosed with chemical conjunctivitis.  

In the October 1993 VA eye examination report, the veteran 
related a history of fume exposure during military service 
and reported difficulty with his vision and persistent 
burning.  After a physical examination, the examiner 
concluded that there was no evidence of residuals from in-
service conjunctivitis.  There was no conjunctival scarring 
or discharge.  The examiner stressed that there was no 
evidence of corneal, conjunctival or lid scarring from toxic 
exposure to chemicals and no residual sequelae from any prior 
conjunctivitis.

As noted above, service connection cannot be granted for a 
"disability" that is not shown to exist.  In this case, the 
most recent VA examiner concluded that the veteran exhibited 
no chronic residuals from any prior episodes of 
conjunctivitis.  There is no medical evidence to the contrary 
contained in the claims file.  As no current disability is 
shown, the Board must accordingly find that a claim for 
service connection for such a disability must be denied.  

XVI.  Entitlement to Service Connection for an Adjustment 
Disorder, Acute, Claimed as a Sleep Disorder

Service medical records reveal that the veteran first related 
being under stress at work, having some erectile dysfunction, 
and early morning awakenings in March 1988.  The clinical 
assessment was stress reaction.  He was treated with Elavil.  
In July 1989, he sought psychiatric treatment for anxiousness 
and distress in the setting of marital conflict.  After a 
psychiatric evaluation, the clinical assessment was 
adjustment disorder with depressed mood v. major depressive 
episode and marital conflict.  It appears that he was treated 
for an adjustment disorder through 1989.  At the time of 
military retirement, the veteran complained of, among other 
things, insomnia and noted that he awoke at 2:00 or 3:00 am 
and could not get back to sleep.  Nonetheless, military 
examination reports dated in September 1974, May 1976, 
September 1978, January 1984, June 1989 showed a normal 
psychiatric evaluation, as did his retirement physical in May 
1993.

In an April 1994 VA PTSD examination, the veteran related 
that he experienced panic attacks during his service in 
Vietnam, which ultimately resolved.  In 1985, he noted 
increasing difficulty getting a complete night's rest.  He 
reported feeling tense and anxious.  After a mental status 
examination, the final diagnoses included chronic insomnia.  
The examiner noted that the etiology was undetermined but 
that it could be primary or related to the veteran's 
discomfort of arthritis.  

In an October 2003 VA general medical examination, the 
veteran related that he began having psychological problems 
after marrying his second wife in 1968.  He reported episodes 
of difficulty falling asleep.  He also stated that when his 
problems started he would check door locks several times 
every night and had recurrent episodes that bothered him.  
After about a year, most of his symptoms subsided except that 
he still had problems sleeping at night.  The examiner 
suggested that the veteran's sleep difficulty was at least as 
likely as not related to the veteran's return from a 
stressful situations in Vietnam, to possible PTSD, and to a 
major stress of being married but was deferring to the 
psychiatric examination report.  He concluded that the 
difficulties were much less currently.

In the October 2003 PTSD examination, the examiner addressed 
the veteran's symptoms of depression, anxiety, and sleep 
disruption.  He concluded that the veteran's depression and 
anxiety could not be based upon a trauma from service 
experience and noted that the sleep disruption was due to 
depression.  It was noted that the veteran had feelings of 
hopelessness and low self-worth due to despondency over not 
being accepted for employment purposes and due to physical 
limitations.  

In a January 1994 addendum, the examiner stressed that the 
veteran's sleep problems were not incurred in or aggravated 
by military service; rather, she concluded that the veteran's 
sleep disturbance was related to current situational factors.   

Despite complaints related to stress during military service, 
the Board finds that the veteran's current symptoms related 
to an adjustment disorder, claimed as a sleep disorder, are 
not related to active duty.  As noted above, the most recent 
VA examiner specifically addressed the issue on appeal and 
concluded that there was no relationship between the 
veteran's current complaints and active duty.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Next, while the veteran has stated that he believes his sleep 
problems are related to active duty, there is nothing in the 
medical evidence supporting that position.  The mere 
contention of the veteran, no matter how well-meaning, 
without supporting medical evidence that would establish a 
relationship cannot support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination report, in light of 
the applicable law, and finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of medical evidence fails to support the veteran's claim, the 
Board is unable to grant the benefit sought.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2002 and May 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The issues on appeal were re-adjudicated and a 
supplemental statement of the case was provided to the 
veteran in March 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the March 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  Therefore, no further action is necessary under the 
mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran has undergone multiple VA examinations 
and addendums were offered as needed.  The available medical 
evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to an evaluation in excess of 40 
percent for osteoarthritis of the lumbar spine is denied.

The claim for entitlement to an evaluation in excess of 20 
percent for degenerative joint disease of the right shoulder 
is denied.

A 10 percent rating, but no more, is granted for de 
Quervain's disease of the right wrist, subject to the law and 
regulations governing the payment of monetary benefits.

A 10 percent rating, but no more, is granted for de 
Quervain's disease of the left wrist, subject to the law and 
regulations governing the payment of monetary benefits.

The claim for entitlement to a compensable evaluation for 
hemorrhoids is denied.

A 10 percent rating, but no more, is granted for 
osteoarthritis of the fingers, right hand, subject to the law 
and regulations governing the payment of monetary benefits.

A 10 percent rating, but no more, is granted for 
osteoarthritis of the fingers, left hand, subject to the law 
and regulations governing the payment of monetary benefits.

The claim for entitlement to an evaluation in excess of 10 
percent for scars, status post ganglion cyst, left foot, is 
denied.

A 10 percent rating, but no more, is granted for residual 
scarring, status post otoplasty for pinna tuck, right ear, 
subject to the law and regulations governing the payment of 
monetary benefits.

A 10 percent rating, but no more, is granted for residual 
scarring, status post otoplasty for pinna tuck, left ear, for 
the entire period on appeal, subject to the law and 
regulations governing the payment of monetary benefits.

The claim for entitlement to a compensable evaluation for 
residuals, status post stress fracture, left tibia, is 
denied.

The claim for entitlement to an evaluation in excess of 10 
percent for a calcaneal spur, left, is denied.

The claim for entitlement to a compensable evaluation for 
sigmoid colon diverticula is denied.

The claim for entitlement to service connection for PTSD is 
denied.

The claim for entitlement to service connection for hearing 
loss, right ear, is denied.

The claim for entitlement to service connection for 
gastroenteritis, acute, claimed as a stomach disorder, is 
denied.

The claim for entitlement to service connection for 
hyperopia, simple, claimed as defective vision, is denied.

The claim for entitlement to service connection for 
conjunctivitis (claimed as central area irritation residuals) 
is denied.

The claim for entitlement to service connection for an 
adjustment disorder, acute, claimed as a sleep disorder, is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


